SUPREME COURT OF MISSOURI
                                      en banc

STATE OF MISSOURI,                              )      Opinion issued December 20, 2016
                                                )
             Respondent,                        )
                                                )
v.                                              )      No. SC95629
                                                )
PHILLIP LAMONT RANSBURG,                        )
                                                )
             Appellant.                         )

         APPEAL FROM THE CIRCUIT COURT OF HENRY COUNTY
                  The Honorable James K. Journey, Judge

      Phillip Lamont Ransburg was found guilty in a court-tried case of second-degree

assault and armed criminal action. On appeal, Ransburg argues the circuit court erred in

overruling his motion for judgment of acquittal at the close of evidence and entering

judgment against him because the State did not present sufficient evidence that he

attempted to cause physical injury by means of a dangerous instrument. The circuit court's

judgment is affirmed.

                                  Standard of Review

      "In reviewing the sufficiency of the evidence in a court-tried criminal case, the

appellate court's role is limited to a determination of whether the [S]tate presented

sufficient evidence from which a trier of fact could have reasonably found the defendant

guilty." State v. Vandevere, 175 S.W.3d 107, 108 (Mo. banc 2005). "The evidence and all
reasonable inferences therefrom are viewed in the light most favorable to the verdict,

disregarding any evidence and inferences contrary to the verdict." State v. Belton, 153

S.W.3d 307, 309 (Mo. banc 2005).

                                              Facts

       One evening, Ransburg went to his ex-girlfriend's trailer, which was occupied by

his ex-girlfriend, another man (the ex-girlfriend's new fiancé), and the ex-girlfriend's

daughter. At the time, Ransburg carried a long stick with him that was similar to a broom

stick. Finding the trailer locked, he kicked in the door and, once inside, charged at the

other man "like a football player would to hit another attacker" while holding the stick in

both hands with his clenched fists facing the other man. The man, however, escaped by

running into the bedroom, and Ransburg turned his attention to his ex-girlfriend, grabbing

her wrist and attempting to pull her out of the trailer. When she resisted, he punched her

in the face before running out of the trailer with his stick.

       Among other charges, the State charged Ransburg with second-degree assault and

armed criminal action for his actions taken against the man. 1 Ransburg waived his right to

a jury trial. After overruling Ransburg's motion for judgment of acquittal at the close of

the State's evidence and again at the close of all evidence, the circuit court found Ransburg

guilty of all charges. The court sentenced Ransburg to concurrent terms of seven-years'

imprisonment for second-degree assault and five-years' imprisonment for armed criminal



1
  Ransburg was also charged with and found guilty of first-degree burglary, second-degree
domestic assault, and a violation of an order of protection. He does not challenge those convictions
on appeal.
                                                 2
action. Ransburg appealed, and, after an opinion by the court of appeals, this Court

transferred the case pursuant to article V, § 10 of the Missouri Constitution.

                                            Analysis

         In his first point on appeal, Ransburg argues the circuit court erred in overruling his

motion for judgment of acquittal at the close of evidence and entering judgment against

him because the State did not present sufficient evidence that he attempted to cause

physical injury by means of a dangerous instrument for purposes of second-degree assault.

Predicated on his argument that there was insufficient evidence to prove second-degree

assault, Ransburg argues in his second point on appeal that there likewise was insufficient

evidence to find him guilty of the related charge for armed criminal action.

         "A person commits the crime of assault in the second degree if he . . . [a]ttempts to

cause or knowingly causes physical injury to another person by means of a deadly weapon

or dangerous instrument[.]" Section 565.060.1(2). 2 "Dangerous instrument" is defined as

"any instrument, article or substance, which, under the circumstances in which it is used,

is readily capable of causing death or other serious physical injury." Section 556.061(9).

Additionally, "[s]ection 564.011 governs all attempt crimes . . . including attempt-based

assault as defined by section 565.060.1(2)." State v. Williams, 126 S.W.3d 377, 381 (Mo.

banc 2004). "Attempt, under sec. 564.011, has only two elements: (1) the defendant has

the purpose to commit the underlying offense, and (2) the doing of an act which is a

substantial step toward the commission of that offense." State v. Withrow, 8 S.W.3d 75,



2
    Statutory citations are to RSMo 2000.
                                                3
78 (Mo. banc 1999). "A person 'acts purposely', or with purpose, with respect to his

conduct or to a result thereof when it is his conscious object to engage in that conduct or

to cause that result." Section 562.016.2.

        Here, Ransburg was charged with attempt-based second-degree assault based on

his act of charging at the man while holding the long stick. On appeal, Ransburg challenges

the first element of attempt, arguing the State failed to present sufficient evidence that it

was his conscious object to use the stick as a dangerous instrument. He relies on several

cases where the court of appeals held ordinary household objects to be dangerous

instruments based on the manner in which they were used on the victim, 3 and he points to

the lack of evidence concerning the manner in which he used the stick because he did not

swing or jab the stick at the man. This argument is without merit.

       Because Ransburg never reached the man due to the man's escape, he never had an

opportunity to use the stick on the man in any particular manner. But "[i]ntent is rarely

susceptible to proof by direct evidence and is most often inferred circumstantially." State

v. Lammers, 479 S.W.3d 624, 633 (Mo. banc 2016). "The defendant's mental state may be

determined from evidence of the defendant's conduct before the act, from the act itself, and

from the defendant's subsequent conduct." State v. Hineman, 14 S.W.3d 924, 927–28 (Mo.

banc 1999). Here, the evidence established that Ransburg, after forcibly breaking into the

trailer of his ex-girlfriend, charged at the man "like a football player would to hit another


3
   See State v. Reese, 436 S.W.3d 738 (Mo. App. 2014) (pencil); State v. Rousselo, 386 S.W.3d
919 (Mo. App. 2012) (ceramic bowl); State v. Coram, 231 S.W.3d 865 (Mo. App. 2007)
(telephone); State v. Arnold, 216 S.W.3d 203 (Mo. App. 2007) (ink pen); State v. Eoff, 193 S.W.3d
366 (Mo. App. 2006) (piece of wood).
                                               4
attacker" while holding the stick with both hands across his body. After the man escaped,

Ransburg attacked his ex-girlfriend.          A reasonable inference drawn from these

circumstances is that Ransburg's conscious object was, if he reached the man, to cause

physical injury to the man by using the stick under circumstances in which it was readily

capable of causing serious physical injury. Any inference to the contrary is disregarded on

review. Belton, 153 S.W.3d at 309. As such, there was evidence from which a trier of fact

could have reasonably found Ransburg guilty of second-degree assault. Ransburg's first

point on appeal, therefore, is denied. Because Ransburg's second point on appeal is

predicated on the success of his first point, it is also denied.

                                         Conclusion

       The circuit court's judgment is affirmed.




                                                       Zel M. Fischer, Judge


Breckenridge, C.J., Stith, Draper, Wilson and Russell, JJ., concur.




                                               5